Citation Nr: 1702489	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  15-35 609	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an increase in a 70 percent rating for a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from August 2000 to August 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied an increase in a 30 percent rating for a bipolar disorder.  

The case was later transferred to the Seattle, Washington Regional Office (RO).  

The Board notes that the March 2014 RO decision (noted above) also denied a claim for a TDIU.  Although the rating action, as to the denial of entitlement to a TDIU, was not specifically appealed, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the claim for a TDIU was part of the claim for a higher rating on appeal.  

An August 2015 RO decision recharacterized the Veteran's service-connected bipolar disorder as a general anxiety disorder (listed as a generalized anxiety disorder, previously diagnosed as a bipolar disorder), and increased the disability rating from 30 percent to 70 percent, effective January 9, 2014.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A January 2016 RO decision granted the Veteran's claim for a TDIU, effective January 9, 2014.  Therefore, that issue is no longer on appeal.  


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


